

113 HRES 456 IH: Calling on schools and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed.
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 456IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Cassidy (for himself and Ms. Brownley of California) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCalling on schools and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed.Whereas, defined as an unexpected difficulty in reading in an individual who has the intelligence to be a much better reader, dyslexia reflects a difficulty in getting to the individual sounds of spoken language which typically impacts speaking, reading, spelling, and often, learning a second language;Whereas dyslexia is highly prevalent, affecting one out of five individuals in some form, and is persistent;Whereas dyslexia is a paradox, so that often the same individual who has a weakness in decoding or reading fluency also has strengths in higher level cognitive functions such as reasoning, critical thinking, concept formation, and problem solving;Whereas great progress has been made in understanding dyslexia at a scientific level, including its epidemiology, and cognitive and neurobiological bases; andWhereas diagnosis of dyslexia is critical, and must lead to focused, evidence-based interventions, necessary accommodations, self-awareness, self-empowerment, and school and life success: Now, therefore, be itThat the House of Representatives calls on schools and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed.